DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 27 July 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkpatrick et al. (US 6,238,161) (“Kirkpatrick”).
Claim 1: a plurality of process modules (FIG. 5, 11a-11f) configured to process a semiconductor substrate (column 6, lines 30-32), wherein each of the plurality of process modules is arranged at a different location within the substrate processing tool (FIG. 5); and a vacuum transfer module (VTM) including a robot (FIG. 1, 13/25; column 6, lines 30-45; column 4, lines 1-6),
wherein the VTM defines an interior volume (inside 25), the robot is arranged in the interior volume of the VTM (FIG. 1, 13/25; column 6, lines 30-45; column 4, lines 1-6), and the VTM is configured to maintain vacuum within the interior volume (column 5, lines 14-26; column 6, lines 30-56; “vacuum condition maintained in the conveyor chamber 25”),
wherein the VTM is configured to move between a plurality of different positions corresponding to the different locations within the substrate processing tool to allow the robot to access respective ones of the plurality of process modules (61; column 6, lines 30-56);

Claim 3: wherein the VTM includes at least one opening configured to be aligned with the plurality of process modules on either side of the substrate processing tool (27; column 6, lines 30-56);
Claim 4: wherein the at least one opening includes a plurality of openings each facing a respective one of the plurality of process modules (FIG. 5; column 6, lines 30-56);
Claim 6: wherein the at least one opening is a gate valve (27a-27f open and close);
Claim 7: wherein the gate valve includes a port and a vacuum seal (27a-27f open and close as port; column 7, lines 17-20; column 5, lines 14-27);
Claim 8: a vacuum pump configured to pump down a transfer volume between the gate valve and a respective one of the plurality of process modules (vacuum implies a vacuum pump for volume between 27/29/30/32 of FIG. 1; “pumped-down” implies a pump in column 5, lines 14-18);
Claim 9: wherein the VTM is configured to move in a first linear direction along a first axis of the substrate processing tool and in a second linear direction along a second axis of the substrate processing tool perpendicular to the first axis (at least the robot of the VTM moves along the longitudinal direction of 61, into 11a-11f, and vertically along y-axis); 
Claim 10: wherein the VTM is configured to be raised and lowered in a vertical direction relative to the plurality of processing modules (at least the robot of the VTM moves vertically along y-axis);
Claim 11: a linear actuator configured to raise and lower the VTM (controller 21 implies moving at least the robot of the VTM with a linear actuator);
Claim 18: a controller configured to move the VTM between the different positions (controller 21).

1, 3, 5, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroko (US 2011/0238201).
Claim 1: a plurality of process modules (Fig. 3, at M1-M6) configured to process a semiconductor substrate (W), wherein each of the plurality of process modules is arranged at a different location within the substrate processing tool (PF); and a vacuum transfer module (VTM) including a robot (16L/16R), 
wherein the VTM defines an interior volume (the movement of the robot defines an interior volume), the robot is arranged in the interior volume of the VTM (the robot moves within the defined interior volume), and the VTM is configured to maintain vacuum within the interior volume (14/42; paragraph [0061]; Fig. 2),
wherein the VTM is configured to move between a plurality of different positions corresponding to the different locations within the substrate processing tool to allow the robot to access respective ones of the plurality of process modules (Fig. 3);
Claim 3: wherein the VTM includes at least one opening (M1-M6) configured to be aligned with the plurality of process modules on either side of the substrate processing tool;
Claim 5: wherein the VTM is configured to be rotatable to align the at least one opening with a respective one of the plurality of process modules (Fig. 3; rotatable via 50L/55L);
Claim 12: wherein the VTM corresponds to a first VTM and further comprising a second VTM configured to move between the plurality of different positions (Fig. 3);
Claim 13: wherein the first VTM and the second VTM are each configured to access each of the plurality of process modules (both VTM’s at least access M5);
Claim 14: wherein the first VTM is configured to access a first set of the plurality of process modules (M1, M6) and the second VTM is configured to access a second set of the plurality of process modules (M3, M4);
.

Claim Rejections - 35 USC § 103
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick. Kirkpatrick discloses all the limitations of the claims as discussed above.
Kirkpatrick does not directly show:
Claim 12: wherein the VTM corresponds to a first VTM and further comprising a second VTM configured to move between the plurality of different positions;
Claim 16: wherein the second VTM is configured to be raised and lowered in a vertical direction.
Kirkpatrick shows a similar device having:
Claim 12: wherein the VTM corresponds to a first VTM and further comprising a second VTM configured to move between the plurality of different positions (In column 7, lines 13-15 it is disclosed that there may be “any number of modules [or VTM’s],” including two);
Claim 16: wherein the second VTM is configured to be raised and lowered in a vertical direction (In column 7, lines 13-15 it is disclosed that there may be “any number of modules [or VTM’s],” including two; The anticipated embodiments above are already raised and lowered in a vertical direction);
for the purpose of increasing the thru-put of substrates in a predictably quicker fashion. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kirkpatrick as taught by Kirkpatrick and include Kirkpatrick’s similar device having:
Claim 12: wherein the VTM corresponds to a first VTM and further comprising a second VTM configured to move between the plurality of different positions;

for the purpose of increasing the thru-put of substrates in a predictably quicker fashion.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Tateyama et al. (US 5,202,716) (“Tateyama”). Kirkpatrick discloses all the limitations of the claims as discussed above.
Kirkpatrick does not directly show:
Claim 17: wherein, when the second VTM is raised, the second VTM is configured to be moved above and pass over the first VTM.
Tateyama shows a similar device having:
Claim 17: wherein, when the second VTM is raised, the second VTM is configured to be moved above and pass over the first VTM (112/113 (comprising 110) pass over each other as shown in FIG. 2 via lifting of 110’s shown in FIG. 4);
for the purpose of increasing the thru-put of substrates in a predictably quicker fashion. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kirkpatrick as taught by Tateyama and include Tateyama’s similar device having:
Claim 17: wherein, when the second VTM is raised, the second VTM is configured to be moved above and pass over the first VTM;
for the purpose of increasing the thru-put of substrates in a predictably quicker fashion.

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive.
Re. paragraph bridging pp. 7-8, the movement of process modules 11 does not preclude VTM 13/25 from moving as claimed. Further, moving the VTM of Kirkpatrick allows the robot of the VTM to access process modules; part the robot may remain in 25, however, the substrates are still disclosed to be moved to at least one process module.
Re. Hiroki, the robot, which is part of the VTM, is moved which meets the claim. The movement of the robot defines an interior volume; the robot moves within the defined interior volume.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652